Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of group I and TENM3 species in the reply filed on 05/13/2022 is acknowledged.  The traversal is on the ground(s) that the office has not provided no sufficient reason or examples to support a conclusion that the species are indeed patentably distinct.  The response asserts that the office action has not shown a search burden.  The response asserts that a search of all the claims would not impose a serious burden on the office. The response further asserts that there is no indication provided that the content of the claims interpreted in light of the description was considered in making the assertion of a lack of unity and has not met the burden to support the assertion. The response asserts that the office action has not considered the relationship of the inventions of group I and group II and a search of all the claims would not impose a serious burden on the Office. This is not found persuasive because the special technical feature that links the two groups, even in light of the description is methylation markers.  In the instant case TENM3 was known in the art including probes for detection as probes for detection of methylation of TENM3 are on Infinium Human methylation 450k beadchip.  Additionally Kandimalla teaches methylation of HOXC4 and probes for methylation and therefore the common technical feature that links the groups even in light of the specification is methylation markers and those are disclosed in the art.  Additionally while applicant argues search burden it is noted that this is a 371 application and search burden is not a requirement for restriction.  Even arguendo, there is a search burden for the examiner to search both groups because a search for group I will not necessarily result in the same results as a search for group II, each group requires a search in different databases with different queries which results in a search burden on the examiner.  Additionally, there is no common structure among the different species and therefore the species lack unity.  None of the genes belong to the same class of genes or have the same function in vivo, because there is not structural that is common among the species and none of the species share the same function the species lack unity and this requirement is deemed proper. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/13/22.
Claims 1-5 and 11-15 are under examination with regard to the single elected species, TENM3.
Drawings
The drawings are acceptable. 
Improper Markush

	
Claims 1, 4-5, 11, 14-15  are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of TENM3, HOXC4, TLF1, CPVL, PRDM16 and CpG sites of TENM3, HOXC4, TLR1, CPVL, PRDM16 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.
The recited alternative species in the groups set forth here do not share a single structural similarity as each gene is a different polynucleotide sequence and located at a distinct location within the genome and the CpG site that could be detected is itself located in a separate region of the genome and has its own structure.  The nature of CpG sites within the genes is that they are distinct sequences encoding distinct polypeptides with locations of CpG at different locations within the genes.  The genes and their CpG sites recited in the instant claims and the methods which detect them do not share a single structural similarity since each consists of a different nucleotide sequence and alteration that occurs at a different location within the distinct genes and chromosomes. The only structural similarity present is that all detected positions are part of nucleic acid molecules.  The fact that the genes and CpG sites comprise nucleotides per se does not support a conclusion that they have a common structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with urothelial carcinoma. For example the CpG sites in TENM3 has a distinct chemical structure which is defined by the flanking nucleotides and location within the gene as compared to for example a CpG site within TLR1 since the CpG site can only be understood within the context of the surrounding nucleotides which are structurally dissimilar.  There is no single common structure that is essential to the common property or activity. 
Accordingly while the different genes are asserted to have the properly of being indicative of canceration of urothelial tissue they do not share a single structural similarity.  In cases where the common structure cannot be the unifying criteria, all alternative must belong to a recognized class of compounds in the art to which the invention pertains.  A recognized class of compounds means there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i. e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  In the instant case, there is no expectation from the knowledge in the art that any CpG sites will behave in the same way in the context of the claimed invention.  In the instant case it is not the knowledge in the prior art that establishes a common function of the methylation of the gene being associated with disease, specifically urothelial canceration but it is applicants own data based on the teaching in the specification that the methylation level are associated with the disease.  There is no teaching in the prior art that establishes the members are associated with urothelial canceration. Therefore it is not clear from their very nature or from the prior art that each of the methylation levels, CpG sites and gene all possess the property of being associated with urothelial canceration. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 11-15  are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims recite a law of nature and an abstract idea. This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea and are not significantly more than the law of nature. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes, the claims are directed to law of nature and recite an abstract idea but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 1 and 11, the claims recite the abstract idea of a mental process, the step of “determining” a risk of canceration of the urothelial tissue from the detected DNA methylation level as recited in the final step of claim 1 and “determining” a risk of urothelium carcinoma in the subject from the detected DNA methylation level recited in the final step of claim 11.  Neither the specification or the claims set forth limiting definition for determining and this step is given the broadest reasonable interpretation to include a step that can be accomplished mentally by evaluating data and critical thinking process wherein one mentally compares methylation of TENM3 and concludes a subject is at risk of canceration or risk of urothelium carcinoma.  
Additionally claim 1 and 11 recites a naturally occurring thing or natural phenomenon which is a natural principle: an asserted correlation between methylation level and canceration of urothelial tissue (claim 1) and risk of urothelium carcinoma (claim 11).  This conclusion is supported by the recited purposes of the claimed method as set forth in the preambles and final process step of the claim wherein risk of urothelium carcinoma or canceration of urothelial tissue risk is determined. 
These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  The recitation of generic recitation of methylation of TENM1 does not add a meaningful limitation to the abstract idea or law of nature because they amount to simply implementing the abstract idea and law of nature.  
Claims 2-3 and 12-13 further limit the detecting methylation while claims 4-5 and 14-15 further limit the CpG sites.  The steps do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  None of these claims recite additional elements that integrate the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
With regard to claim 1 and 11, additional steps of detecting methylation of TENM3 in genomic DNA derived from a urothelial cell or tissue is well-understood, routine, and conventional activities in the art.  The step of obtaining a biological sample and detecting methylation of TENM3  merely instructs a scientist to use well established, routine and conventional nucleic acid techniques to gather samples for diagnostic analysis.  Additionally the step of detecting methylation of TENM3 is well-established, routine and conventional in the art.  As address in the instant specification methods of expression analysis are well-known in the art (See pg 3-4).   There is no combination of elements in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.  Many prior art references in this record demonstrate that these techniques were conventional at the time of the invention.  The prior art demonstrates detecting methylation levels of ODZ3 (TENM3) (see Tommasi et al. Breast Cancer Research 2009, 11: R14, pp 1-17). Further, the art teaches detecting DNA methylation by analysis of Human Methylation 450K array (see Feber Clinical Epigenetics, 2017, 9:8, pp 1-10) and Human Methylation 450K array comprises probes for analysis of CpG sites within TENM3.  Thus the prior art and specification demonstrates it was routine, well-known and conventional in the art to determine methylation of TENM3 (ODZ3).  The claim limitations are general data gathering and analysis methods that were well-known, routine and conventional in the art, but not practical method steps that serve to create a method that is significantly different than the judicial exception which the claims recite and the claim as a whole does not amount to significantly more than the exception itself.   The dependent claims do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps step using widely used conventional techniques.  
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feber (Feber et al. Clinical Epigenetics, 2017, 9:8, pg 1-10).
Feber teaches genome-wide DNA methylation profiling on DNA from 86 bladder cancers and 30 normal urothelium samples.  Feber teaches DNA was bisulfite-converted and hybridized to Infinium 450K Human Methylation array (see genome-wide methylation profiling) (claim 2 and claim 12).  The 450K Human Methylation array comprises CpG sites within TENM3 including CpG sites contained in a polynucleotides of SEQ ID NO 1 and CpG sites 183710473, for example (claim 4-5 and 14-15).  The 450K Human Methylation array is a beadchip array (claim 3 and claim 13).  Because the claims do not require detecting a specific level of methylation at any specific CpG site and the claims broadly encompass detecting of any level of methylation, including no methylation, Feber anticipates the claimed invention.  


Conclusion
No claims are allowable.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634